 Case 19-10834-elf       Doc 9    Filed 02/12/19 Entered 02/12/19 09:13:05           Desc Main
                                   Document     Page 1 of 2


                         UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF PENNSYLVANIA
                              PHILADELPHIA DIVISION

 In Re:                                           Case No. 19-10834-elf

 Karl L. Hein
                                                  Chapter 13
 Hope W Hein

 Debtors.                                         Judge Eric L. Frank

  REQUEST FOR SERVICE OF NOTICES PURSUANT TO FED.R.BANKR.P. 2002(g)

        Please take notice that D. Anthony Sottile, as authorized agent for Home Point Financial
Corporation, a creditor in the above-captioned case, requests, pursuant to Rules 2002 and 9007
of the Federal Rules of Bankruptcy Procedure and §§102(1), 342 and 1109(b) of title 11 of the
United States Code, and 11 U.S.C. §§ 101, et seq., that all notices given or required to be given
and all papers served or required to be served in this case also be given to and served, whether
electronically or others on:
          D. Anthony Sottile
          Authorized Agent for Home Point Financial Corporation
          394 Wards Corner Road, Suite 180
          Loveland, OH 45140
          Phone: 513.444.4100
          Email: bankruptcy@sottileandbarile.com


 Dated: February 12, 2019                         /s/ D. Anthony Sottile
                                                  D. Anthony Sottile
                                                  Authorized Agent for Creditor
                                                  Sottile & Barile, LLC
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
 Case 19-10834-elf       Doc 9     Filed 02/12/19 Entered 02/12/19 09:13:05             Desc Main
                                    Document     Page 2 of 2


                                 CERTIFICATE OF SERVICE

I certify that on February 12, 2019, a copy of the foregoing Request for Service of Notices was
filed electronically. Notice of this filing will be sent to the following party/parties through the
Court’s ECF System. Party/Parties may access this filing through the Court’s system:

       Alexander G. Tuttle, Debtors’ Counsel
       agt@tuttlelegal.com

       William C. Miller, Esq., Chapter 13 Trustee
       ecfemails@ph13trustee.com

       Office of the United States Trustee
       ustpregion03.ph.ecf@usdoj.gov

I further certify that on February 12, 2019, a copy of the foregoing Request for Service of
Notices was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

       Karl L. Hein, Debtor
       211 East Summit Street
       Souderton, PA 18964

       Hope W Hein, Debtor
       211 East Summit Street
       Souderton, PA 18964

                                                    /s/ D. Anthony Sottile
                                                    D. Anthony Sottile
                                                    Authorized Agent for Creditor
                                                    Sottile & Barile, LLC
                                                    394 Wards Corner Road, Suite 180
                                                    Loveland, OH 45140
                                                    Phone: 513.444.4100
                                                    Email: bankruptcy@sottileandbarile.com
